DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation “the threshold maximum” lacks proper antecedent basis, since only a threshold maximum number of volts has been previously introduced. Therefore, the limitation is interpreted to mean “the threshold maximum number of volts”.
Regarding Claim 6, the limitation “the opacity” lacks proper antecedent basis, since an opacity has not been previously introduced. Therefore, the limitation is interpreted to mean “an opacity”.
Regarding Claim 7, the limitation “the maximum number of volts” lacks proper antecedent basis, since only a threshold maximum number of volts has been previously introduced. Therefore, the limitation is interpreted to mean “the threshold maximum number of volts”.
Regarding Claim 10, the limitation “the smart panel edges” lacks proper antecedent basis, since smart panel edges have not been previously introduced. Therefore, the limitation is interpreted to mean “smart panel edges.”
Claims 2-5, and 8-9 are rejected by virtue of their dependence on rejected claim 1.
Regarding Claim 11, the limitations “the frequency” and “the opacity” lack proper antecedent basis, since a frequency has not been previously introduced and only an associated opacity level has been previously introduced. Therefore, the limitations are interpreted to mean “a frequency” and “the associated opacity level”. 
Regarding Claim 14, the limitation “the output AC voltage” lacks proper antecedent basis, since only an AC voltage has been previously introduced. Therefore, the limitation is interpreted to mean “the AC voltage”. 
Claims 12-13 and 16 are rejected by virtue of their dependence on rejected claim 11. 
Regarding Claim 16, the limitation “the frequency of the AC voltage” lacks proper antecedent basis since a frequency of the AC voltage has not been previous introduced. Therefore, the limitation is interpreted to mean “a frequency of the AC voltage”.
Regarding Claim 18, the limitations “the maximum number of volts” and “the power source and/or power inverter” lack proper antecedent basis since neither a maximum number of volts nor a power source/power inverter have been introduced previously. Therefore, the limitations are interpreted to mean “the threshold maximum number of volts” and “a power source and/or power inverter”.
Claims 17 and 19-20 are rejected by virtue of their dependence on rejected claim 16. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-11 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US Publication No.: US 2015/0118869 A1 of record, “Brown”) in view of Mallya et al (US Publication No.: US 2003/0193709 A1 of record, “Mallya”) and Dobrenko et al (US Publication No.: US 2013/0188105 A1, “Dobrenko”). 
Regarding Claim 1, Brown discloses a modular wall system (Figure 6) comprising:
A frame comprising at least one horizontal stringer extending from a first side of the frame to a second side of the frame (Figure 6, frame 605; Paragraph 0050);
One or more first connectors positioned on at least one horizontal stringer (Figure 6, first connectors 630; Paragraph 0051); and
A decorative smart glass pane (Figure 6, smart glass pane 610; Paragraph 0050) comprising:
One or more second connectors configured to attach to the first connectors on the horizontal stringer, wherein the second connectors and the first connectors physically attach the decorative smart glass pane to the modular wall system (Figure 6, second connectors 620; Paragraph 0051);
A power connector configured to receive a direct current (DC) input voltage from a power source (Paragraph 0027; Paragraph 0055).
Brown fails to disclose a power inverter configured to convert the DC input voltage to an alternating current (AC) voltage of less than a threshold maximum number of volts; and a smart glass surface in communication with an output of the inverter, wherein the smart glass surface is operable at a voltage less than the threshold maximum number of volts. 
However, Mallya discloses a similar system comprising a power inverter configured to convert the DC input voltage to an alternating current (AC) voltage,, wherein a smart glass surface is operable at a voltage less than the threshold maximum number of volts (Mallya, Figure 2; Paragraph 0033).

Brown also fails to disclose a controller configured to prevent AC voltage from exceeding a threshold maximum number of volts.
However, Dobrenko discloses a similar system comprising a controller configured to prevent AC voltage from exceeding a threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Brown to prevent the AC voltage from exceeding a certain maximum voltage as disclosed by Dobrenko. One would have been motivated to do so for the purpose of achieving a maximum transparency and opaque state and optimizing the dimmer function (Dobrenko, Paragraph 0116). 

Regarding Claim 2, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1, wherein the frame comprises a free-standing frame (Brown, Figure 6, frame 605; Paragraph 0050).

Regarding Claim 3, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1.
Brown and Mallya fail to explicitly disclose that the threshold maximum number of voltage is one of 38 volts and 60 volts. However, Brown discloses the general environment of having a relatively low voltage (Brown, Paragraph 0004; Paragraph 0027; Figure 1) and Mallya discloses the general environment of applying an optimized low voltage to switch between optical states using an inverter (Mallya, Paragraph 0033; Paragraph 0045; Paragraph 0068). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to 

	Regarding Claim 5, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1, wherein the controller is configured to regulate a current flow from the power source (Brown, Figure 6; Paragraph 0051).

Regarding Claim 7, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1.
Brown fails to disclose that the controller prevents the AC voltage from exceeding the threshold maximum number of volts by adjusting one or more characteristics of the power source and/or power inverter, such that the smart glass surface is switchable between respective opacity levels without the AC voltage exceeding the threshold maximum number of volts.
However, Dobrenko discloses a similar system where the controller prevents the AC voltage from exceeding the threshold maximum number of volts by adjusting one or more characteristics of the power source and/or power inverter, such that the smart glass surface is switchable between respective opacity levels without the AC voltage exceeding the threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).


Regarding Claim 8, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1.
Brown fails to disclose that the controller controls the AC voltage by enforcing a ceiling that prevents the AC voltage from exceeding the threshold maximum number of volts.
However, Dobrenko discloses a similar system where the controller controls the AC voltage by enforcing a ceiling that prevents the AC voltage from exceeding the threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Brown to prevent the AC voltage from exceeding a certain maximum voltage as disclosed by Dobrenko. One would have been motivated to do so for the purpose of achieving a maximum transparency and opaque state and optimizing the dimmer function (Dobrenko, Paragraph 0116). 

Regarding Claim 9, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 5, wherein the power inverter is physically manufactured on a circuit that is substantially the same width as the smart glass pain, and is elongated to stretch at least a port of a panel edge (Figure 6, connector 630; Paragraph 0051).

Regarding Claim 10, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 5, wherein one or more power supply lines for the power source are configured to attach to at least a portion of smart panel edges adjacent to the power source (Figure 6, wiring 617, connectors 620/630; Paragraph 0051). 

Regarding Claim 11, Brown discloses a smart glass controller (Figure 6) comprising:
A structural platform configured to interconnect one or more smart glass controller components (Figure 6; Paragraph 0051).
Brown fails to disclose an inverter disposed on the structural platform configured to convert a direct current (DC) input voltage to an alternating current (AC) voltage and to output the AV voltage; a smart glass surface in communication with the AC voltage from the invertor, the smart glass surface having an associated opacity level, that is adjustable according to a frequency of the AC voltage; and a control device in communication with the inverter and the smart glass surface, the control device adjusting the frequency of the AC voltage to control the associated opacity level of the smart glass, wherein the control device prevents the AC voltage from exceeding a threshold maximum number of volts.
However, Mallya discloses a similar controller comprising an inverter disposed on the structural platform configured to convert a direct current (DC) input voltage to an alternating current (AC) voltage and to output the AV voltage; a smart glass surface in communication with the AC voltage from the invertor, the smart glass surface having an associated opacity level, that is adjustable according to the frequency of the AC voltage; and a control device in communication with the inverter and the smart glass surface, the control device adjusting a frequency of the AC voltage to control the associated opacity level of the smart glass (Mallya, Figures 1-3; Paragraph 0033 discloses DC to AC conversion; Paragraph 0051 discloses a threshold and changing states; Paragraph 0029; Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Brown to include an inverter as disclosed by Mallya. One would have been motivated to do so for the purpose of using conductive layers to switch a liquid crystal between different optical states using an electric field pulse thereby varying smart window opacity (Mallya, Paragraph 0033). 
Further, Dobrenko discloses a similar system where the control device prevents the AC voltage from exceeding a threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Brown to prevent the AC voltage from exceeding a certain 

Regarding Claim 13, Brown in view of Mallya and Dobrenko discloses the smart glass controller of claim 11.
Brown fails to disclose that the DC input voltage comprises a voltage ranging from 6 voltage to 24 volts. However, Brown discloses the general environment of having a relatively low voltage (Brown, Paragraph 0004; Paragraph 0027; Figure 1). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the DC input voltage comprises a voltage ranging from 6 voltage to 24 volts is the result-effective variable, and when this voltage is optimized to the appropriate value within the specified parameters of a given controller, the recognized results of reducing current leakage and optimizing color change are realized. While Brown does not directly disclose that the DC input voltage comprises a voltage ranging from 6 voltage to 24 volts, Brown does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Brown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that the DC input voltage comprises a voltage ranging from 6 voltage to 24 volts for the purpose of reducing current leakage and controlling color variation within a smart glass window.

Regarding Claim 14, Brown in view of Mallya and Dobrenko discloses the smart glass controller of claim 11.
Brown and Mallya fails to explicitly disclose that the AC voltage comprises a voltage of less than 24 volts, and wherein the smart glass surface is operable at less than 24 volts. However, Brown discloses the general environment of having a relatively low voltage (Brown, Paragraph 0004; Paragraph 0027; Figure 1) and Mallya discloses the general environment of applying an optimized low voltage to .

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mallya and Dobrenko in further view of Malvino (US Publication No.: US 2006/0158805 A1, “Malvino”. 
Regarding Claim 4, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1.
Brown fails to disclose that the controller is configured to control a frequency of the AC voltage and to eliminate flickering of an opacity of the smart glass surface by adjusting a value of the frequency of the AC voltage corresponding to a first state opacity.
However, Malvino discloses a similar system where the controller is configured to control a frequency of the AC voltage and to eliminate flickering of an opacity of the smart glass surface by adjusting a value of the frequency of the AC voltage corresponding to a first state opacity (Malvino, Paragraphs 0067-0068).


	Regarding Claim 6, Brown in view of Mallya and Dobrenko discloses the modular wall system of claim 1.
	Brown fails to disclose that the controller is configured to control a frequency of the AC voltage and the controller changes an opacity of the smart glass by changing the frequency of the AC voltage.
However, Malvino discloses a similar system where the controller is configured to control a frequency of the AC voltage and the controller changes an opacity of the smart glass by changing the frequency of the AC voltage (Malvino, Paragraphs 0067-0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Brown to control frequency as disclosed by Malvino. One would have been motivated to do so for the purpose of achieving a highly efficient and long lasting smart window (Malvino, Paragraph 0068). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mallya and Dobrenko in further view of Woo et al (US Publication No.: US 2017/0299911 A1 of record, “Woo”).
Regarding Claim 12, Brown in view of Mallya and Dobrenko disclose the smart glass controller of claim 11.
Brown fails to disclose that at least a portion of the smart glass surface comprises polymer-dispersed liquid crystals.
However, Woo discloses a similar controller where at least a portion of the smart glass surface comprises polymer-dispersed liquid crystals (Woo, Paragraphs 0022-0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller as disclosed by Brown to include polymer-dispersed liquid crystals as . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Mallya and Dobrenko in further view of Yurth et al (US Patent No.: US 7,356,969 B1, “Yurth”).
Regarding Claim 15, Brown in view of Mallya and Dobrenko discloses the smart glass controller of claim 11.
Brown fails to disclose that the control device is configured to receive an input of a user and eliminates flickering of the opacity of the smart glass surface by adjusting the frequency of the AC voltage in accordance with the input of the user.
However, Yurth discloses a similar device where the control device is configured to receive an input of a user and eliminates flickering of the opacity of the smart glass surface by adjusting the frequency of the AC voltage in accordance with the input of the user (Yurth, Column 3, l.55-Column 4, l.19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller as disclosed by Brown to have frequency control as disclosed by Yurth. One would have been motivated to do so for the purpose of permitting the user to set the desired amount of opacity while minimizing glare (Yurth, Column 4, l.15-19). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallya in view of Brown.
	Regarding Claim 16, Mallya discloses a method for controlling an opacity in a smart glass surface (Figures 1-3), the method comprising:
	Converting a direct current (DC) input voltage to an alternating current (AC) voltage using an inverter disposed on a structural platform (Paragraph 0033);	
	Initializing a control device in communication with the inverter and the smart glass surface, the control device being configured to change a frequency of the AC voltage and thereby control the opacity of the smart glass surface (Paragraph 0051);

	Changing the frequency of the AC voltage such that the smart glass surface reaches the desired opacity level (Paragraph 0051; Paragraph 0092).
	Mallya fails to disclose a step of interconnecting one or more smart glass controller components to a structural platform.
	However, Brown discloses a similar method comprising a step of interconnecting one or more smart glass controller components to a structural platform (Paragraphs 0050-0052; Figure 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method as disclosed by Mallya to include a step of interconnecting controller components to a structural platform as disclosed by Brown. One would have been motivated to do so for the purpose of creating a multi-pane electrochromic window (Brown, Paragraphs 0049-0052). 
	Mallya also fails to disclose a step of inputting the AC voltage to a smart glass surface; the control device preventing the AC voltage input to the smart glass surface from exceeding a threshold maximum number of volts.
However, Dobrenko discloses a similar method comprising a step of inputting the AC voltage to a smart glass surface; the control device preventing the AC voltage input to the smart glass surface from exceeding a threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Mallya to prevent the AC voltage from exceeding a certain maximum voltage as disclosed by Dobrenko. One would have been motivated to do so for the purpose of achieving a maximum transparency and opaque state and optimizing the dimmer function (Dobrenko, Paragraph 0116). 

	Regarding Claim 17, Mallya in view of Brown and Dobrenko discloses the method according to claim 16, wherein the smart glass surface is operable at less than a threshold maximum voltage (Mallya, Paragraph 0033; Paragraph 0051; Figures 1-3).


	Mallya fails to disclose that the control device prevents the AC voltage from exceeding the threshold maximum number of volts by adjusting one or more characteristics of a power source and/or power inverter, such that the smart glass surface is switchable between respective opacity levels without exceeding the threshold maximum number of volts.
	However, Dobrenko discloses a similar method where the control device prevents the AC voltage from exceeding the threshold maximum number of volts by adjusting one or more characteristics of a power source and/or power inverter, such that the smart glass surface is switchable between respective opacity levels without exceeding the threshold maximum number of volts (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Mallya to prevent the AC voltage from exceeding a certain maximum voltage as disclosed by Dobrenko. One would have been motivated to do so for the purpose of achieving a maximum transparency and opaque state and optimizing the dimmer function (Dobrenko, Paragraph 0116). 

	Regarding Claim 19, Mallya in view of Brown and Dobrenko discloses the method according to claim 16.
	Mallya fails to disclose that the control device controls the AC voltage by enforcing a ceiling that prevents the AC voltage from exceeding the threshold maximum number of volts.
However, Dobrenko discloses a similar method where the control device controls the AC voltage by enforcing a ceiling that prevents the AC voltage from exceeding the threshold maximum number of volts  (Dobrenko, Paragraph 0043; Paragraph 0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system as disclosed by Mallya to prevent the AC voltage from exceeding a certain maximum voltage as disclosed by Dobrenko. One would have been motivated to do so for the purpose of 

	Regarding Claim 20, Mallya in view of Brown and Dobrenko discloses the method according to claim 16, further comprising: receiving a subsequent input indicating a second, different desired opacity level for the smart glass surface; and adjusting the frequency of the AC voltage such that the smart glass surface reaches the second, different desired opacity level (Mallya, Paragraph 0033; Paragraph 0051; Paragraph 0092; Figures 1-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871